Citation Nr: 0127486	
Decision Date: 12/18/01    Archive Date: 12/28/01	

DOCKET NO.  97-10 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $11,808.25, plus accrued 
interest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
July 1971.

This matter arises from various decisions rendered since 
December 1996 by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (COWC) at the St. Louis, 
Missouri, Regional Office (RO).  In the aggregate, these held 
that collection of the indebtedness at issue would not 
violate the principles of equity and good conscience.  
Following compliance with the procedural requirements set 
forth in 38 USCA § 7105 (West 1991), the case was forwarded 
to the Board of Veterans Appeals (Board) for appellate 
consideration.  In February 2001, the Board remanded the case 
to the RO for additional action.  That was accomplished, and 
the case was returned to the Board in November 2001 for final 
appellate consideration.


FINDINGS OF FACT

1.  In March 1988, the appellant and his ex-spouse purchased 
a home for $76,000 with a VA guaranteed home loan.  

2.  There was a default on the VA guaranty loan by the 
appellant necessitating a foreclosure sale of the subject 
property used as security for the loan, thereby resulting in 
the creation of a loan guaranty indebtedness in the amount of 
$11,808.25, plus accrued interest.

3.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the appellant.

4.  The appellant was at fault in the creation of the 
indebtedness at issue.


5.  Recovery of the loan guaranty indebtedness would not 
subject the appellant to undo economic hardship.

6.  Collection of the instant indebtedness would not defeat 
the purpose for which the loan guaranty program is intended; 
instead, failure to make restitution by the appellant would 
result in his unfair financial gain.  


CONCLUSIONS OF LAW

1.  After default in payment of the VA guaranty loan by the 
appellant, there was a loss of the property that served as 
security for that loan.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2000); 38 C.F.R. § 1.964(a)(1) (2000).

2.  Recovery of the loan guaranty indebtedness in the amount 
of $11,808.25 plus accrued interest would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.964(a)(2)(3), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  In 
addition, the Board remanded the case to ensure that all 
evidence was considered by the RO prior to appellate 
disposition.  The Board also finds that all relevant facts 
have been properly developed and that all evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The veteran has not questioned the validity of the 
indebtedness now at issue; in effect, he contends that the 
default on the loan guaranty that led to the instant 
indebtedness was the result of circumstances beyond his 
control.


The facts are as follows.  The appellant and his ex-spouse 
obtained a VA guaranty loan for the purchase of real property 
valued at $76,000 in March 1988.  The veteran subsequently 
defaulted on the payment of the loan in April 1995.  In July 
1995, he was notified that foreclosure proceedings had been 
instituted on the 
subject property.  The Government then made several attempts 
to forestall foreclosure by contacting the veteran regarding 
information concerning the reasons for the default and his 
ability to cure the default prior to foreclosure.  However, 
the veteran was uncooperative.  Later that month, the lender 
foreclosed on the property, and the property was sold to a 
third party as the result of a trustee sale.  VA was required 
to pay a claim under the loan guaranty in the amount of 
$11,808.25, as a result.

In September 1996, the appellant requested waiver of recovery 
of the instant loan guaranty indebtedness.  He indicated that 
he had been divorced in 1993, and therefore lost the use of 
his wife's income to assist him in making his monthly 
mortgage payments.  He indicated that he also assumed a great 
deal of additional debt under the terms of the divorce 
agreement.  Finally, he stated that he suffered from several 
medical problems, and that these had compromised his income-
producing ability.  As previously noted, the veteran has not 
questioned the propriety of the creation of the indebtedness 
at issue; nor does the record otherwise indicate that the 
debt was improperly created.  As such, that question need not 
be addressed further.  See Schaefer v. Derwinski, 1 Vet.App. 
430, 434 (1991).  Moreover, it does not appear that the 
veteran is entitled to a retroactive release of liability, 
thereby negating the debt.  Such a release contemplates the 
existence of a transferee to whom the veteran/borrower had 
transferred the real property; the transferee need only 
appear to be acceptable at the time of the transfer, despite 
subsequently defaulting on the assumed loan.  See 38 U.S.C.A. 
§ 3713(b) (West 1991); 38 C.F.R. § 36.4323(g) (2000).  
However, in the instant case, the veteran did not attempt to 
transfer all of the liabilities that he had assumed to an 
apparently acceptable 

transferee; instead, he allowed the property to lapse into 
default.  As such, the provisions regarding the release of 
liability, either retroactively or otherwise, are not for 
consideration.

In reviewing the facts in this case, the RO did not find that 
the veteran was guilty of fraud, misrepresentation, or bad 
faith in the creation of the indebtedness.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  As there 
appears to be no indication of an intent to deceive or to 
seek unfair advantage by the appellant in the creation of the 
indebtedness, no legal bar to the benefit now sought is 
present.  Id.  Thus, the limited question for Board 
consideration is whether recovery of the overpayment would be 
against the principles of equity and good conscience.  See 38 
C.F.R. § 1.964(a).

With respect to any loan guaranty, insured, or made under 
Chapter 37 of this Title, the Secretary shall...waive payment 
of an indebtedness to the Department by the 
veteran...following default and loss of the property, where 
the Secretary determines that collection of such indebtedness 
would be against equity and good conscience.  See 38 U.S.C.A. 
§ 5302(b).  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  See 38 C.F.R. § 1.965(a).  In making such a 
decision, consideration will be given to such things as the 
relative fault of the debtor, and whether collection of the 
indebtedness would deprive the debtor of life's basic 
necessities.  Id.  In the instant case, the indebtedness at 
issue resulted solely from the veteran's failure to meet his 
monthly mortgage obligations.  The veteran claims to have 
become unable to do so following his divorce.  However, the 
record also indicates that, as the veteran has reported, he 
was divorced approximately two years prior to default on the 
loan.  During that time period, he made no attempt to sell 
the incumbered property.  In a similar vein, once the 
property lapsed into default, the veteran made no attempt to 

forestall foreclosure either by selling the property or by 
cooperating with VA in seeking other avenues to cure the 
default.  Thus, the veteran clearly was at fault in the 
creation of the indebtedness at issue.

Notwithstanding fault by the veteran, the more pressing 
question is whether collection of the existing indebtedness 
would deprive him of life's basic necessities.  The latest 
information of record regarding the veteran's income and 
expenses is reflected in the VA Form 20-5655, Financial 
Status Report, submitted by him in June 2001.  Therein, he 
indicated that his monthly net income totals $2,085, and that 
his monthly expenses total $2,180.  However, of the latter, 
$1,179 is allocated for the payment of installment contracts 
and other debts.  In this regard, the veteran's 
responsibility to the Government is no less than that to 
private creditors.  In addition, the veteran reported having 
$56,000 in checking and savings accounts, $1,000 in cash on 
hand, $5,200 in United States savings bonds, $5,500 in stocks 
and other bonds, and $367,000 in real estate owned.  Given 
the aforesaid facts, the Board must conclude that collection 
of the indebtedness at issue would not deprive the veteran of 
life's basic necessities.  As such, collection of the instant 
indebtedness would not subject him to undue economic 
hardship.

In addition, the Board notes that waiver of recovery of the 
instant indebtedness would result in the unjust enrichment of 
the veteran and would be contrary to the purpose of VA's loan 
guaranty program.  The appellant was able to enjoy full use 
of the real property in question for an extended period of 
time, including throughout the period beginning with his 
default and ending with foreclosure.  Finally, the record 
does not indicate that the veteran changed his legal position 
to his detriment by relying on the VA loan guaranty program.  
As such, it would not be against the principles of equity and 
good conscience to require the veteran to repay the loan 

guaranty indebtedness at issue.  Accordingly, the Board finds 
no reasonable basis upon which to predicate a grant of the 
benefit sought on appeal.


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $11,808.25 plus accrued interest, is denied.


		
BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

